*538Judgment, Supreme Court, Bronx County (Lester B. Adler, J.), rendered April 30, 2008, convicting defendant, after a jury trial, of assault in the second degree, attempted assault in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of four years, unanimously affirmed.
The evidence was legally sufficient to establish the element of intent to cause physical injury. Defendant did not preserve his challenge to the sufficiency of the evidence that the victim sustained physical injury, and we decline to review it in the interest of justice. As an alternative holding, we likewise find that the evidence was legally sufficient. We also find, with regard to both issues, that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence supported the inference that when defendant fired at the victim and inflicted a head wound, he did so with, at a bare minimum, the intent to cause physical injury, especially since the credible evidence showed that defendant continued to fire his weapon as the victim turned and fled (see e.g. People v Santana, 70 AD3d 448 [2010], Iv denied 14 NY3d 844 [2010]). The evidence also amply established that the victim’s head wound caused “more than slight or trivial pain” (People v Chiddick, 8 NY3d 445, 447 [2007]), thus satisfying the physical injury element (Penal Law § 10.00 [9]).
Defendant’s contentions regarding his registration under the Gun Offender Registration Act (Administrative Code of City of NY § 10-601 et seq.) are not reviewable on this appeal because the registration is not part of the judgment of conviction (see People v Smith, 69 AD3d 450 [2010], Iv granted 14 NY3d 844 [2010]); in any event, they are both unpreserved and without merit (see id. at 451). Concur — Tom, J.P., Andrias, Saxe, Freedman and Manzanet-Daniels, JJ.